Citation Nr: 1243791	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  05-10 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or low back strain.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected PTSD and/or low back strain.

3.  Entitlement to service connection for a right foot disorder, to include as secondary to service-connected PTSD and/or low back strain.

4.  Entitlement to service connection for a left foot disorder, to include as secondary to service-connected PTSD and/or low back strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1980 to February 1993, including service in the Southwest Asia theater of operations from December 1990 to February 1992.  His awards include a Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2008, the Board remanded these claims for a VA examination and to obtain a nexus opinion.  In April 2012, the Board remanded these claims to obtain a nexus opinion regarding secondary service connection.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a right knee disorder, a left knee disorder, a right foot disorder, and a left foot disorder, to include as secondary to service-connected PTSD and/or low back strain.

The Board remanded these claims in April 2012 to obtain an addendum opinion regarding whether the claimed disorders were proximately due to or aggravated by the Veteran's service-connected PTSD and/or low back strain.  The examiner was to provide a complete rationale for any opinion expressed.

Two separate opinions were received in May 2012, with one prepared by a medical doctor and the other by a psychologist.  The examiner, who is identified as the medical doctor, stated that it is less likely than not that the Veteran's knee and foot disorders are proximately due to or aggravated by his service-connected PTSD and low back strain.  The examiner, who is identified as a psychologist, then offered comments on the article the Veteran submitted regarding PTSD and physical health problems and explained that a review of current literature did not reveal any articles that definitively link PTSD with knee and foot problems.  As such, the Board finds the psychologist gave an adequate rationale pertaining to PTSD.  However, the Board notes that no rationale or further explanation was given as to why the medical doctor opined that the Veteran's knee and foot disorders are not proximately due to or aggravated by his service-connected low back disorder.

The Court has held that a medical opinion that contains only conclusions should be accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, the Court has found that medical opinions are inadequate when they do not address all aspects of a claim when directed to do so by the Board and a remand is required when an inadequate medical opinion is provided following a Board remand.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

As such, the Board finds a remand is necessary to obtain an adequate opinion and rationale regarding the nature and etiology of the Veteran's claimed disorders of the knees and feet.  The Board notes that the claims file should be reviewed by appropriately qualified medical personnel, as the remaining opinion needed is purely orthopedic in nature.

Additionally, any updated VA and private treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any updated VA and private treatment records.

2.  Arrange for the claims file to be reviewed by appropriately qualified medical personnel, in the area of orthopedics (joints), for the purpose of determining whether any disorders of the knees and feet are due to the service-connected low back strain; or, whether any such knee and foot disorders are aggravated by his service-connected low back strain.

The claims file must be made available and reviewed by the examiner in connection with the study of this case.  The examination report should note that the claims file was reviewed.  

The examiner should specifically offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that:

a)  any disorder of the right and left knees that the Veteran now has was caused by his service-connected low back strain.  Please explain the reasons for your answer.

b)  any disorder of the right and left knees that the Veteran now has was aggravated (permanently worsened beyond natural progression) by his service-connected low back strain.  Please explain the reasons for your answer.

c)  any disorder of the right and left feet that the Veteran now has was caused by his service-connected low back strain.  Please explain the reasons for your answer.

d)  any disorder of the right and left feet that the Veteran now has was aggravated (permanently worsened beyond natural progression) by his service-connected low back strain.  Please explain the reasons for your answer.

A medically based explanation to support each opinion is required.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the examiner is not able to provide any requested opinion(s), he or she should explain why.

3.  The RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
	
4.  After completion of the above, the RO/AMC should determine if the benefits sought should be granted.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


